Case 2:20-cv-02675-PBT Document 13-8 Filed 02/05/21 Page 1 of 5




                     EXHIBIT H
          Commonwealth v. Claitt
                   N.T. 12/16/87
       (as excerpted by petitioner)
 Case 2:20-cv-02675-PBT Document 13-8 Filed 02/05/21 Page 2 of 5


                                                                                 -




                          IN    COURT OF COMMON PLES
                               THE                                           .


                 FIRST JUDICIAL DISTRICT OF PENNSLA1IA
                         (CRIMINAL TRIAL DIVISION)




 COMMONWEALTH                              :    MAY TERM 1983
                                                3764 - Carry. Firearms
                                                       Pub. St.
                                                       Carry. Firearms
                                                       W/O Lic.
     vs.                                        3765 - PlC Genly.
                                                       PlC Weapon
                                                3766 - Criminal Conspiracy
                                           :    3767 - Robbery
                                                3768 - Theft Unl. Tak/
                                                       Disp.
 EMANUEL         CLAITT                                Theft RSP      //


                              ROOM 625, CITY HALL
                           PHILADELPHIA, PENNSYLVANIA




 BEFORE:          HONORABLE      WILLIAM   J.   MANFREDI,   J.




 APPEARANCES:

                               JEFFREY KOLANSKY, ESQUIRE
                               and PATRICIA CASSIDY, ESQUIRE
                               Assistant District Attorney
                               For the Commonwealth

                               BRIAN WILLIAMS, ESQUIRE
                               For the Defendant




30-362   (Pev.   2/87)
  Case 2:20-cv-02675-PBT Document 13-8 Filed 02/05/21 Page 3 of 5                                       2




                               TRIAL       COMMISSIONER McNICHOLS:                     39    on

           Your Honor’s              list,       Emanuel       Claitt.

                               MR.    KOLANSKY:              I’d like     to make       a record

            in   this     case,       and Miss          Cassidy may        interject

            something if             I’m    in    error.

                               This case was             first called for              trial       on

           Monday,        at    least      at     this       listing.      Mr.    Hart was

            the Assistant District Attorney at                             that     time,         and

           he    announced           ready in          the    room at     that    time.           It

           was     sent       out    to Courtroom 633,             which we         found out

            the police officer was                      in   the district,          the      gun

           had been escheated                    to    the   State,     and   the      witness

           had failed           to appear.

                               We asked          for a bench warrant,               and we

           received           it.    We    recovered           the gun     from Harrisburg

           by State           Police Transport and proceeded with                             the

           motion        to    suppress          that afternoon.

                               We    continued with the motion                    to    suppress

           the next morning.                     The witness was          picked up I

           believe by Detective                       Schnell,     from    the Homicide

           Unit,     on a bench warrant,                     was   picked up        that

           morning and brought                    into court.

                               During      the        ruling on     the motion          to

           suppress           sometime yesterday                in Courtroom 633,              the

           witness who had been picked up on                              the bench

30—362   (Rev.   2/87)
  Case 2:20-cv-02675-PBT Document 13-8 Filed 02/05/21 Page 4 of 5                                        3




           warrant       -—    he was not         in    0
                                                        custody              because       he

           indicated he would stay                     in    the       room    --    left       the

           presence of             Room 633      or left          the vicinity of                Room

           633 and failed                to appear.         A second bench warrant

           or a continuing bench warrant was                                 then ordered by

           Judge Biunno.                 The witness did               not    return

           yesterday.              A subsequent         follow—up bench warrant

           was    ordered.

                              There was an attempt                     to    serve    the bench

           warrant yesterday afternoon and                              I believe

           overnight          as well.

                              MS.    CASSIDY:          One o’clock             in    the

           morning.

                              MR.    KOLANSKY:          One o’clock             in    the

           morning,       six o’clock            in    the morning,             and numerous

           other attempts                of   various       types were made                to

           obtain        that particular witness,                       whose name          is    --




                              MS.    CASSIDY:          Ruben Lee.

                              MR.    KOLANSKY:          Ruben Lee.

                              As    of    this   juncture,             at 10:10      on     the

           third day          in effect of            trial       in    this matter or

           what would have been                  trial       in    this matter,             the

           witness       has       not been      located,          is       not present.           We

           are otherwise             ready in         all   aspects           to proceed,          but

           are    unable       to do so because               of       the    lack of

30—362   (Rev.   2/87)
  Case 2:20-cv-02675-PBT Document 13-8 Filed 02/05/21 Page 5 of 5
                                                                                          6




           discharge        this    case.

                            MR.    ANSKY:
                                   1
                                   KOL           There’s       no   such motion,

           as    I understand        it.

                            MR.    WILLIAMS:     Move    to    trial   at   this

           point.

                            THE COURT:      Well,     under the

           circumstances,           since   there may be        some   issues      that

           have     to be    resolved here,          the District Attorney

           would like        to    satisfy himself       there was no

            intimidation or any other means used                     to prevent

           the witness        from being here,          I would entertain his

           motion        to grant    the nolle pros       as    opposed     to

           another disposition of              the   case.

                            Nolle pros      ordered.

                            MR.    KOLANSKY:     Thank you,         Your Honor.




30—362   (Rev.   2/87)
